120 F.3d 603
Robert E. RUBIN;  Patricia Cohen, Plaintiffs-Appellants,v.SCHOTTENSTEIN, ZOX & DUNN;  Richard A. Barnhart;  Danny L.Todd;  Gregory A. Todd, Defendants-Appellees.
No. 96-3017.
United States Court of Appeals,Sixth Circuit.
Decided July 7, 1997.

BEFORE:  MARTIN, Chief Judge;  MERRITT, KENNEDY, NELSON, RYAN, BOGGS, NORRIS, SUHRHEINRICH, SILER, BATCHELDER, DAUGHTREY, MOORE and COLE, Circuit Judges.


1
Prior report:  110 F.3d 1247.


2
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc.  Sixth Circuit Rule 14 provides as follows:


3
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal.


4
Accordingly, it is ORDERED, that the previous decision and judgment of this court are vacated, the mandate is stayed and the case is restored to the docket as a pending appeal.


5
It is further ORDERED that the appellant file a supplemental brief not later than Friday, August 22, 1997, and the appellee file a supplemental brief not later than Monday, September 22, 1997.  The Clerk will schedule this case for argument as directed by the court.